DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 06/16/2021, in response to the rejection of claims 1-8 from the non-final office action (04/15/2021), by amending claims 1-2 and 4-8 is entered and will be addressed below.
The examiner notices Applicants’ amendment moves various previous limitations from and to independent claim 1 as well as adding new limitations.
Election/Restrictions
Claims 9-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-C, there being no allowable generic or linking claim.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a spray unit” in claim 1, Applicants’ Fig. 3 shows the spray unit 121a is a nozzle.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20180037982, from IDS, hereafter ‘982), in view of Kim et al. (US 20140109829, hereafter ‘829), Ghosh et al. (US 20040173929, hereafter ‘929).
‘982 teaches some limitations of:

 Referring to FIGS. 2, 3, 4, 5, and 6, the linear evaporation source 302 according to the second exemplary embodiment includes the heating unit 310, the crucible 320, an inner plate 330, a nozzle unit 340, a heat conductive plate 350, and a radiant heat shielding plate 360 ([0067]), The protection container 370 illustrated in FIG. 15 has a space for accommodating the crucible 320. The protection container 370 accommodates and protects the crucible 320, thus allowing the crucible 320 to be heated uniformly. As disposed outside of the crucible 320, the protection container 370 may also be referred to as an external crucible (Fig. 15, [0152]), The heating unit 310 is configured to heat the crucible 320. The heating unit 310 includes a heater frame 311 and a heater 312 fixed to the heater frame 311 (Fig. 4, [0089], the crucible 320 is claimed “an inner crucible”, the protection container 370 is the claimed “an outer crucible” of claim 7, and the heater frame 311 is the claimed “a housing” in the claimed “a first crucible set comprising a housing and an inner crucible positioned inside the housing”), The crucible 320 is configured to accommodate an evaporation material ([0068], the claimed “the inner crucible including an inner surface for directly contacting and accommodating a deposition source”);
Referring to FIGS. 1 and 4, the nozzle unit 340 includes a plurality of nozzles 342 ([0087], the claimed “a spray unit positioned on the first crucible set”);

Referring to FIGS. 2, 3, 4, 5, and 6, the linear evaporation source 302 according to the second exemplary embodiment includes the heating unit 310, the crucible 320, an inner plate 330, a nozzle unit 340, a heat conductive plate 350, and a radiant heat shielding plate 360 ([0067], the claimed “a heat radiation preventing plate surrounding the spray unit for blocking heat radiation at a side of the first crucible set”).
	Claim 6: The evaporation source transfer unit 400 serves to transfer the linear evaporation source 300 in the first direction D1 or in a direction intersecting the first direction D1. The evaporation source transfer unit 400 may include a ball screw 440, a motor 430 turning the ball screw 440, and a guide 420 for controlling a transfer direction of the linear evaporation source 300 ([0063], the claimed “further comprising: a rail“).

‘982 does not teach the other limitations of:
Claim 1: a coolant circulation unit overlapping the heater and comprising a first protrusion, wherein the first protrusion protrudes beyond the heat radiation preventing plate in a lengthwise direction of the heat radiation preventing plate and comprises a coolant inlet or a coolant outlet.
Claim 6: and a cooling jacket accommodating the housings wherein the cooling jacket is configured to reciprocate along the rail, and
wherein the coolant circulation unit is positioned on the cooling jacket, protrudes beyond the cooling jacket in a lengthwise direction of the cooling jacket, and partially overlaps the rail.

‘829 is an analogous art in the field of LINEAR EVAPORATION SOURCE AND VACUUM DEPOSITION APPARATUS INCLUDING THE SAME (title). ‘829 teaches that The evaporation source transfer unit 400 includes a ball screw 410, a motor 430 rotating the ball screw 410, and a guide 420 for controlling the transfer direction of the linear evaporation source 300 (Fig. 1, [0027]), Referring to FIGS. 2 to 4, the linear evaporation source 300 includes a crucible 310, a nozzle unit 320, a heater unit 330, a reflector 340, a cooling unit 350 ([0029], note the cooling unit 350 surrounds and overlaps with the heater unit 330), The cooling unit 350 serves to prevent heat generated by the heater unit 330 from dissipating into the process chamber 220 ([0049], last sentence).

	‘829 is silent on the inlet and outlet direction of the cooling fluid in the cooling unit.

‘929 is an analogous art in the field of physical vapor deposition ([0004]), linear evaporation source ([0016]). ‘929 teaches that The first cooling tube 310 is closed at one end for ease of water or coolant circulation. A second cooling tube 330 is placed th sentence, Fig. 3 shows the cooling tube 310, 330 overlaps with the heating filaments 340 and protrudes outside of receptacle 350 in the length direction).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a cooling unit 350, as taught by ‘829, to surround the heating unit 310 of ‘982, for the purpose of preventing heat generated by the heater unit 330 from dissipating into the process chamber, as taught by ‘829 ([0049], last sentence). Furthermore, to have arranged the inlet and/or outlet of the cooling tube on the imported cooling unit 350, as taught by ‘929 (as a result, “protrudes beyond the heat radiation preventing plate in a lengthwise direction of the heat radiation preventing plate” of claim 1 and “protrudes beyond the cooling jacket in a lengthwise direction of the cooling jacket” of claim 6), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘982 further teaches the limitations of:
Claim 5: a radiant heat shielding plate 360 ([0067], the claimed “wherein the heat radiation preventing plate is a single body”), Fig. 2 shows the radiant heat shielding .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘829, and ‘929, as being applied to claim 1 rejection above, further in view of Beck et al. (US 20160281212, hereafter ‘212).
‘982 teaches ‘982 teaches the radiant heat shielding plate 360 may include at least one of: manganese (Mn), titanium (Ti), ZrO2, Al2O3, TiO2, pyrolytic boron nitride (PBN), aluminum nitride (AlN), and steel use stainless (SUS) ([0101]) but does not teach the carbon fiber composite material. The combination of ‘982, ‘829, and ‘929 does not teach the limitations of:
Claim 2: wherein at least one of the inner surface of the inner crucible, the heat radiation preventing plate, and the housing is formed of a carbon fiber composite material, and wherein the carbon fiber composite material comprises a carbon fiber granule and a first carbon-based resin.
Claim 3: wherein the carbon fiber granule comprises at least one of a carbon fiber fragment and carbon fiber powder.
Claim 4: wherein the carbon fiber composite material comprises an internal gap and comprises a second carbon-based resin disposed inside the internal gap.

nd sentence), the insulation material (e.g., insulation 210 and/or insulation 310) may include, consist essentially of, or consist of graphite, carbon-fiber composite (CFC) foils, felts, or foams, as well as combinations thereof. Other insulation materials in accordance with embodiments of the invention include ceramics such as mullite … alumina (Al2O3), … and/or zirconia (ZrO2) … The insulation may take the form of a sol gel, a foam, a plurality of fibers (i.e., a felt), or a series of spaced-apart shields ([0050], sol gel is a polymeric resins with various molecular weights, sizes, and distribution in different locations), for the purpose of improved thermal-management systems ([0007]). Note Figs. 3A-B show that the upper insulation 310 is also a single body as it moves together, see also Figs. 5A-B and 7A-B.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the alumina or zirconia material of prima facie case of obviousness. MPEP 2144.07. 
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘829, ‘939, and ‘212, as being applied to claim 2 rejection above, further in view of Kim et al. (US 5405661, hereafter ‘661).
In case Applicants argue that the “second carbon-based resin” of claim 4 has to be a different resin composition. 

‘661 is solving similar problems of fire resistant panel (title) a protective coating that insulates the substrate from the fire … Thermal barriers (col. 1, lines 28-32). ‘661 teaches that it is also known to put in layers of highly flame-resistant materials, such as composites of glass or carbon fibers with matrices of BMI, phenolic resins, polyamide, resins, and PEEK (col. 1, lines 39-42).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted multiple resins, optionally in layered form, to the carbon fibers, as taught by ‘661, as the sol gel and CFC foils, felts, or foams of ‘212, and then combined with ‘982, ‘829, ‘929, and ‘167, for the purpose of higher flame/heat resistance, as taught by ‘661 (col. 1, lines 39-42).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘829, and ‘929, as being applied to claims 6 and 1 rejection above, further in view of Conroy et al. (US 20100282167, hereafter ‘167).
‘982 further teaches some limitations of:
Claim 7: The protection container 370 illustrated in FIG. 15 has a space for accommodating the crucible 320. The protection container 370 accommodates and protects the crucible 320, thus allowing the crucible 320 to be heated uniformly. As disposed outside of the crucible 320, the protection container 370 may also be referred to as an external crucible (Fig. 15, [0152]), The heating unit 310 is configured to heat the crucible 320. The heating unit 310 includes a heater frame 311 and a heater 312 fixed to the heater frame 311 (Fig. 4, [0089], the claimed “wherein the first crucible set comprises an outer crucible positioned inside the housing, wherein the inner crucible is positioned inside the outer crucible”), 
Fig. 15 shows the crucible 320 is a single body about the same length of the linear evaporation source 106 (the claimed “wherein the inner crucible is a single body having a single accommodating space, and wherein a length of the single accommodating space is greater than a half of the length of the apparatus”).

The heater frame 311 of ‘982 is clearly an insulator, otherwise the heater 312 would have short-circuited. There is no need to have an insulator in between the housing and the heater.

The combination of ‘982, ‘829, and ‘929 does not teach the limitations of:
Claim 7: further comprising: an insulator positioned inside the housing and preventing the heater from directly contacting the housing, 
wherein a section of the heater and a wall of the outer crucible are positioned between the insulator and a wall of the inner crucible.

‘167 is an analogous art in the field of Linear Deposition Source (title), by evaporating materials ([0003]). ‘167 teaches that the crucible 300 includes an inner crucible 302 nested inside an outer crucible 304. In this crucible design, two types of materials can be used to contain the deposition material in order to improve the performance of the crucible (Fig. 4, [0062], last sentence), The housing 108 is formed of stainless steel or a similar material. In some embodiments, fluid cooling channels are positioned along the housing 108 (Fig. 1A, [0041], 2nd sentence), A heat shield 214 is positioned proximate to the crucible 202 and to the plurality of conductance channels 204 to provide at least partial thermal isolation of the crucible 202 and of the plurality of conductance channels 204 (Fig. 3A, [0057]), in one embodiment, the heat shield 600 is formed of a carbon fiber carbon composite material (Fig. 9A, [0072], last sentence). Note the hosing 108 with cooling channel corresponds to the claimed “cooling jacket” and the heat shield 214/600 corresponds to the claimed “housing” made of carbon fiber carbon composite.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the insulating heater frame 311 of ‘982 with stainless steel housing 108 plus heat carbon fiber carbon composite heater shield 600 as the housing with a cooling jacket, and with a heat shield 214 between the housing and heater, as taught by ‘167, and then combined with ‘986, for the purpose of improving the performance of the crucible and thermal isolation, as taught by ‘167 ([0062], last sentence and [0057]).

‘167 further teaches the limitations of:
Claim 8: in various embodiments, rigid materials 652, 656 can be positioned on outer and/or inner surfaces of the heat resistant material layers 654. For example, in one specific embodiment, the heat shield 650 includes top and bottom surfaces that includes the following layers: (1) at least one layer of rigid material coated with a refractory ceramic material, for example, one or two layers of Niobium carbide coated carbon fiber board or similar materials; (2) a plurality of refractory metal foil and/or graphite layers, for example, 2-20 refractory metal foil and/or graphite layers; (3) at least one layer of rigid material, for example, one or two layers of carbon fiber board; (4) a plurality of refractory metal foil and/or graphite layers, for example, 2-20 refractory metal foil and/or graphite layers; and (5) at least one layer of rigid material coated with a refractory ceramic material, for example, one or two layers of Niobium carbide coated carbon fiber board or similar materials (Fig. 9C, [0079], the outer most carbon fiber layer inner crucible, and wherein the heat radiation plate is formed of a carbon fiber composite material”).
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Note the examiner takes out ‘986 reference to simplify the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102011122591 is cited for crucible 12 made of graphite composite along with cooled wall 14 (Fig. 1, bottom of page 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KEATH T CHEN/Primary Examiner, Art Unit 1716